DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the corresponding patent numbers for the parent applications must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 appears to be missing part of the claim, where the sentence is not complete,  therefore making it is considered indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-22 and 33-35 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yassinzadeh et al. (2005/0267522).
Yassinzadeh discloses the following claimed limitations:
Claim 20: A method for sealing a puncture extending through tissue to a body lumen (Fig. 8a-d and [0055]), comprising: introducing a distal end of an elongate member (11) through the puncture until a positioning element (14) on the distal end is disposed within the body lumen (Fig. 8a-d and [0055-58]); deploying the positioning element within the body lumen (Fig. 8a-d and [0055-58]); and retracting the elongate member until the deployed positioning element contacts a wall of the body lumen adjacent the puncture (Fig. 8a-d and [0055-58]) and a tension indicator (25 when it stops moving or resistance is felt on it ([0055] and [0058]), 30, 31, [0054]) indicates that a desired tension is being applied by the positioning element to the wall of the body lumen ([0054-55] and [0058]). 
Claim 21: Wherein the positioning element is an expandable balloon ([0016] and claim 22)
Claim 22: Further comprising: introducing an introducer sheath (40) into the puncture prior to introducing the distal end of the elongate member through the puncture (Fig. 8a-d and [0055]); and, wherein the distal end of the elongate member is introduced through the puncture by introducing the distal end of the elongate member through the introducer sheath (Fig. 8a-d and [0055]).
Claim 33: wherein the tension indicator indicates that sufficient contact force is being applied to the wall of the body lumen by the deployed positioning element to seal the body lumen from the puncture ([0054-55] and [0058]).  
Claim 34: wherein the tension indicator provides a visual cue (31) that a predetermined contact force is being applied to the wall of the body lumen by the deployed positioning element ([0054]).
Claim 35: wherein the visual cue includes at least one color, text or other visual marker ([0054]).
Claim(s) 20, 22, 23, and 33-35 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Epstein et al. (5,951,589).
Epstein discloses the following claimed limitations:
Claim 20: A method for sealing a puncture extending through tissue to a body lumen (Fig. 5a-d and Col. 1 Lines 15-35), comprising: introducing a distal end of an elongate member (302) through the puncture until a positioning element (307) on the distal end is disposed within the body lumen (Fig. 5a-d and 24, Col. 7 Lines 9-62, Col. 21 Lines 6-20, Col. 22 Line 66-Col. 23 Line 14, and Col. 24 Lines 53-67 where the embodiment of device 360 which is the one referenced by the examiner (Fig. 24) references the method of used described in Fig. 5a-d in addition to the tensioning indicator seen in Fig. 20-24 which is stated in the cited paragraphs); deploying the positioning element within the body lumen (Fig. 5a-d and 24, Col. 7 Lines 9-62, Col. 21 Lines 6-20, Col. 22 Line 66-Col. 23 Line 14, and Col. 24 Lines 53-67 where the embodiment of device 360 which is the one referenced by the examiner (Fig. 24) references the method of used described in Fig. 5a-d in addition to the tensioning indicator seen in Fig. 20-24 which is stated in the cited paragraphs); and retracting the elongate member until the deployed positioning element contacts a wall of the body lumen adjacent the puncture (Fig. 5a-d and 24, Col. 7 Lines 9-62, Col. 21 Lines 6-20, Col. 22 Line 66-Col. 23 Line 14, and Col. 24 Lines 53-67 where the embodiment of device 360 which is the one referenced by the examiner (Fig. 24) references the method of used described in Fig. 5a-d in addition to the tensioning indicator seen in Fig. 20-24 which is stated in the cited paragraphs) and a tension indicator (335) indicates that a desired tension is being applied by the positioning element to the wall of the body lumen (Fig. 20-23, Col. 23 Lines 14-20, and Col. 23 Lines 37-51). 
Claim 22: Further comprising: introducing an introducer sheath (363) into the puncture prior to introducing the distal end of the elongate member through the puncture (Fig. 5a-d and 24, Col. 7 Lines 9-62, Col. 21 Lines 6-20, Col. 22 Line 66-Col. 23 Line 14, and Col. 24 Lines 53-67 where the embodiment of device 360 which is the one referenced by the examiner (Fig. 24) references the method of used described in Fig. 5a-d in addition to the tensioning indicator seen in Fig. 20-24 which is stated in the cited paragraphs); and, wherein the distal end of the elongate member is introduced through the puncture by introducing the distal end of the elongate member through the introducer sheath (Fig. 5a-d and 24, Col. 7 Lines 9-62, Col. 21 Lines 6-20, Col. 22 Line 66-Col. 23 Line 14, and Col. 24 Lines 53-67 where the embodiment of device 360 which is the one referenced by the examiner (Fig. 24) references the method of used described in Fig. 5a-d in addition to the tensioning indicator seen in Fig. 20-24 which is stated in the cited paragraphs).
Claim 23: Wherein introducing a distal end of the elongate member further comprises introducing a tubular member (363) simultaneously therewith (Fig. 5a-d and 24, Col. 7 Lines 9-62, Col. 21 Lines 6-20, Col. 22 Line 66-Col. 23 Line 14, and Col. 24 Lines 53-67 where the embodiment of device 360 which is the one referenced by the examiner (Fig. 24) references the method of used described in Fig. 5a-d in addition to the tensioning indicator seen in Fig. 20-24 which is stated in the cited paragraphs), the tubular member comprising a lumen (369) (Fig. 24) through which the elongate member is positioned (Fig. 24) and a sealant  (Col. 24 Line 53-Col. 25 Line 3) positioned within the tubular member at a distal end thereof proximate the positioning element (Col. 24 Line 53-Col. 25 Line 3 where it is at the distal end after being injected into the lumen).
Claim 33: wherein the tension indicator indicates that sufficient contact force is being applied to the wall of the body lumen by the deployed positioning element to seal the body lumen from the puncture (Fig. 20-23, Col. 23 Lines 14-20, and Col. 23 Lines 37-51).  
Claim 34: wherein the tension indicator provides a visual cue (358) that a predetermined contact force is being applied to the wall of the body lumen by the deployed positioning element (Fig. 20-23, Col. 23 Lines 14-20, and Col. 23 Lines 37-51).
Claim 35: wherein the visual cue includes at least one color, text or other visual marker (358) (Fig. 20-23, Col. 23 Lines 14-20, and Col. 23 Lines 37-51).
Allowable Subject Matter
Claims 24, 26-32, and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771